DETAILED ACTION
1. 	This correspondence is in response to AMENDMENTS and REMARKS filed on 10/21/2021.
2. 	Claims 1-27 are pending. Claims 1, 9, 16, and 22 are in independent forms. Claims 1, 9-11, 16, 21-24 and 27 has been amended. 
Response to Arguments
3. 	Applicant's arguments filed on 21 October 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-15 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson et al. US Patent Application Publication No. 2018/0077156 (hereinafter Ellingson) in view of Sample et al. US Patent Application Publication No. 2011/0275360 (hereinafter Sample) in further view of Newman et al. US Patent Application Publication No. 2017/0235944 (hereinafter Newman).
Regarding claim 1, Ellingson discloses a computer system comprising: 
“a first processor system (Fig. 1B elements 102, 104) configured to communicate with a network” (see Ellingson Fig. 3B, par. 0091, In block 302 of the method 300 and 300a, a processor of a first computing device (e.g., the computing device 102 or 104) may obtain a first transitory identity. In some embodiments, the processor of the first computing device may obtain the first transitory identify by generating the first transitory identity (e.g., operation 302a). In some embodiments, the processor of the first computing device may obtain a generated first transitory identity from a third computing device (e.g., the computing device 108) (e.g., operation 302b)); 
“a second processor system (Fig. 1B element 106) configured to control a process” (see Ellingson par. 0092, 0069, the computing device 106 may be configured to perform operations related to information transactions in a variety of contexts, including, without limitation, health care record management, secure communications, public records management systems, voting systems, financial services systems, security brokerage systems, as an IoT device controller, to perform a commercial transaction, as well as other contexts); and 
“a third processor system (Fig. 1B element 108)  (see Ellingson par. 0070, 0108, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity. The third computing device may respond to an authentication failure of a computing device as an indication of a compromise or an attempted compromise of a participating computing device, or of the system. In various embodiments, as a response to a possible breach or an actual breach of a system's communications, the third computing device may instruct all participating computing devices to obtain new transitory identities. Because only computing devices that are configured to participate in the system may be able to obtain a new transitory identity, computing devices that are not so configured--such as cyber intruders and other adversaries--may be unable to obtain a new transitory identity, and will be effectively blocked from further communication using the system); 
 Ellingson does not explicitly discloses a third processor system arranged as a communications relay between the first processor system and the second processor system. 
However, in analogues art, Sample discloses a third processor system arranged as a communications relay between the first processor system and the second processor system (see Sample Fig. 1, element 101, pars. 0036-0037, the privacy gateway 102 may control the communications between mobile devices 104, 106 and the application 109, 110 registered with the privacy gateway 102. The privacy gateway 102 may also control the communications between the applications 109, 110 and the mobile operators 107, 108. The communication may be controlled such that the privacy and security of the user 103, 105 can be maintained in all communications with the applications 109, 110. Therefore, the privacy gateway 102 has inputs/outputs for receiving/transmitting communication to the mobile devices 104, 106, the mobile operators 107, 108 and the applications 109, 110). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sample into the system of Ellingson to include a third processor adapted to determine whether the communications between the mobile device and the application are enabled or disabled on request of the first processor (see Sample par. 0015).
Ellingson in view of Sample does not explicitly discloses the third processor system is configured to relay the predetermined types of communications from the first processor system to the second processor system in the second configuration.
However, in analogues art, Newman discloses the third processor system is configured to relay the predetermined types of communications from the first processor system to the second processor system in the second configuration (see Newman par. 0027, the present preferred embodiment can allow the first partition to restore the data files of the second partition that are affected by malicious computer executable code. Malicious computer executable code can disrupt the second partition and its control of screens and keyboards, thereby preventing users from accessing remote terminals through the second partition. In one embodiment, the first partition includes a hardware feature that utilizes a keystroke sequence to allow a user directly connected to the first partition to command the CPU of the first partition to take control of the screens and keyboards, as well as program control, of the secondary partition affected by malicious computer executable code).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Newman into the system of Ellingson and Sample to include a first partition can restore the operating system and applications of the second partition after removing the malicious computer executable code. The second partition will be operational after the removal of the malicious code, thereby allowing access to remote terminals for the computing device (see Newman par. 0027).

Regarding claim 2, Ellingson in view of sample in further view of Newman discloses the computer system of claim 1, 
Ellingson further discloses wherein the third processor system is further configured to determine a status of a user input and operate in the first configuration and the second configuration based on the status of the user input (see Ellingson par. 0070, 0100, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity).

Regarding claim 3, Ellingson in view of sample in further view of Newman discloses the computer system of claim 2, 
Ellingson further discloses wherein the user input comprises a physical selector in electrical communication with the third processor system (see Ellingson par. 0220, the mobile wireless communication device 700 may also include a physical button 724 for receiving user inputs). 

Regarding claim 4, Ellingson in view of sample in further view of Newman discloses the computer system of claim 2, 
Newman further discloses wherein the user input is located in physical proximity to the at least one of the second processor system and the third processor system (see Newman par. 0034, Computer 1300 and computing device 1000 are directly interconnected to input/output devices, such as keyboards, data-storage drives, printers, and the like. In an embodiment for large-scale use, computer 1300 and computing device 1000 can be connected by direct hard wire to smaller computers or PCs, which are in a physical location under the control of the user of the computing device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Newman into the system of Ellingson to include a first partition can restore the operating system and applications of the second partition after removing the malicious computer executable code. The second partition will be operational after the removal of the malicious code, thereby allowing access to remote terminals for the computing device (see Newman par. 0027).

Regarding claim 5, Ellingson in view of sample in further view of Newman discloses the computer system of claim 1, 
(see Ellingson par. 0056, the first computing device may generate a transitory identity and send the transitory identity to the second device together with the login data, or separately from the login data. The first computing device may generate the transitory identity based on dynamic and/or static aspects of or determined by the first computing device. In some embodiments, dynamic aspects of the first computing device may include aspects of the first computing device that change relatively rapidly, such as a clock time, a chip state, a register state, information received or detected by a sensor of the computing device).

Regarding claim 6, Ellingson in view of sample in further view of Newman discloses the computer system of claim 1, 
Ellingson further discloses wherein the third processor system is further configured to reply to the predetermined types of communications when operating in the first configuration (see Ellingson par. 0094, the processor of the first computing device may send the first transitory identity to the second computing device and the third computing device. The transmission of the first transitory identity to the second computing device may be via any open communication link, such as a communication link that is in the process of being established between the first computing device and the second computing device).

Regarding claim 7, Ellingson in view of sample in further view of Newman discloses the computer system of claim 1, 
Ellingson further discloses wherein the third processor system is further configured to identify communications comprising information configured to alter operations of the second processor system (see Ellingson par. 0056, the first computing device may generate a transitory identity and send the transitory identity to the second device together with the login data, or separately from the login data. The first computing device may generate the transitory identity based on dynamic and/or static aspects of or determined by the first computing device. In some embodiments, dynamic aspects of the first computing device may include aspects of the first computing device that change relatively rapidly, such as a clock time, a chip state, a register state, information received or detected by a sensor of the computing device).

Regarding claim 8, Ellingson in view of sample in further view of Newman discloses the computer system of claim 1, 
Ellingson further discloses wherein the third processor system comprises a field programmable gate array (FPGA) device (see Ellingson par. 0228, The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein).

Regarding claim 9, Ellingson discloses a non-transitory computer storage medium encoded with a computer program (see Ellington Fig. 2, computing device 200), the computer program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising: 
“determining, by the data processing apparatus, a first operational condition” (see Ellingson par. 0091, In block 302 of the method 300 and 300a, a processor of a first computing device (e.g., the computing device 102 or 104) may obtain a first transitory identity. In some embodiments, the processor of the first computing device may obtain the first transitory identify by generating the first transitory identity (e.g., operation 302a));
“blocking, by the data processing apparatus and based on the first operational condition, relay of the first communication by the data processing apparatus to the second processing system” (see Ellingson par. 0070, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity);
“determining, by the data processing apparatus, a second operational condition” (see Ellingson par. 0092, In block 304 of the method 300 and 300b, a processor of the second computing device (e.g., the computing device 106) may generate a second transitory identity (e.g., operation 304a). In some embodiments, the processor of the second computing device may obtain the first transitory identify by generating the second transitory identity. In some embodiments, the processor of the second computing device may obtain a second transitory identity from the third computing device (e.g., operation 304b));
Ellingson does not explicitly discloses receiving, by the data processing apparatus and from a first processing system, a first communication comprising information configured to alter operations of a second processing system; receiving, by the data processing apparatus and from the first processing system, a second communication comprising information configured to alter operations of the second processing system.
However, in analogues art, Newman discloses receiving, by the data processing apparatus and from a first processing system, a first communication comprising information configured to alter operations of a second processing system (see Newman par. 0038, first computer 1500 and second computer 1600 contain operating systems for executing computer executable code. The critical files and systems reside on first computer 1500, while second computer 1600 is used to connect to the Internet. This design provides for the software of first computer 1500 to interact with second computer 1600 in a method that reduces the risk of hacking first computer 1500. Malware that might be received from the Internet by second computer 1600 is blocked by software executing on first computer 1500 from reaching the point of executable code on first computer 1500); receiving, by the data processing apparatus and from the first processing system, a second communication comprising information configured to alter operations of the second processing system (see Newman par. 0038, first computer 1500 and second computer 1600 contain operating systems for executing computer executable code. The critical files and systems reside on first computer 1500, while second computer 1600 is used to connect to the Internet. This design provides for the software of first computer 1500 to interact with second computer 1600 in a method that reduces the risk of hacking first computer 1500. Malware that might be received from the Internet by second computer 1600 is blocked by software executing on first computer 1500 from reaching the point of executable code on first computer 1500).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Newman into the system of Ellingson to include a first partition can restore the operating system and applications of the second partition after removing the malicious computer executable code. The second partition will be operational after the removal of the malicious code, thereby allowing access to remote terminals for the computing device (see Newman par. 0027).
Ellingson in view of Newman does not explicitly discloses relaying, by the data processing apparatus and  based on the second operational condition, the second communication to be communicated to the second processing system. 
(see Sample Fig. 1, element 101, pars. 0036-0037, the privacy gateway 102 may control the communications between mobile devices 104, 106 and the application 109, 110 registered with the privacy gateway 102. The privacy gateway 102 may also control the communications between the applications 109, 110 and the mobile operators 107, 108. The communication may be controlled such that the privacy and security of the user 103, 105 can be maintained in all communications with the applications 109, 110. Therefore, the privacy gateway 102 has inputs/outputs for receiving/transmitting communication to the mobile devices 104, 106, the mobile operators 107, 108 and the applications 109, 110). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sample into the system of Ellingson to include a third processor adapted to determine whether the communications between the mobile device and the application are enabled or disabled on request of the first processor (see Sample par. 0015).

 Regarding claim 10, Ellingson in view of Newman in further view of Sample discloses the non-transitory computer storage medium of claim 9, 
Ellingson further discloses receiving, by the data processing apparatus and from the first processing system, a third communication comprising information not configured to alter operations of the second processing system (see Ellingson par. 0004, receiving in the third computing device the first transitory identity from the first computing device, receiving in the third computing device from the second computing device the authentication query comprising the first transitory identity, determining in the third computing device whether the first transitory identity from the second computing device matches the first transitory identity from the first computing device); and relaying, by the data processing apparatus, the third communication to the second processing system in the first operational condition or the second operational condition (see Ellingson par. 0004, determining in the third computing device whether the first transitory identity from the second computing device matches the first transitory identity from the first computing device, sending by the third computing device to the second computing device an indication of whether the first computing device is authenticated based on the determination of whether the first transitory identity from the second computing device matches the first transitory identity from the first computing device).

Regarding claim 11, Ellingson in view of Newman in further view of Sample discloses the non-transitory computer storage medium of claim 9, 
Ellingson further discloses wherein determining the first operational condition further comprises receiving a first user input indicative of a user selection of the first operational condition, and wherein determining the second operational condition further comprises receiving a second user input indicative of a user selection of the second operational condition (see Ellingson par. 0070, 0100, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity).

Regarding claim 12, Ellingson in view of Newman in further view of Sample discloses the non-transitory computer storage medium of claim 11, 
Ellingson further discloses wherein the first user input is based on actuation of a physical selector to a first mechanical configuration, and the second user input is based on actuation of the (see Ellingson par. 0083, The authentication module 208 may provide or be in communication with one or more input devices to receive an input from a user for login to the computing device 200. The input devices may include one or more buttons, sliders, touchpads, keyboards, biometric input devices, cameras, fingerprint readers, and other similar input devices).

Regarding claim 13, Ellingson in view of Newman in further view of Sample discloses the non-transitory computer storage medium of claim 9, 
Ellingson further discloses the operations further comprising sending, based on the first operational condition, a third communication comprising a response to the first communication (see Ellingson par. 0050, In response to determining that the transitory identities match, the third computing device may send to the first computing device an indication of authentication success of the second computing device).

Regarding claim 14, Ellingson in view of Newman in further view of Sample discloses the non-transitory computer storage medium of claim 9, 
Ellingson further discloses the operations further comprising determining that the first communication comprises information configured to alter operations of the second processing system (see Ellingson par. 0056, the first computing device may generate a transitory identity and send the transitory identity to the second device together with the login data, or separately from the login data. The first computing device may generate the transitory identity based on dynamic and/or static aspects of or determined by the first computing device. In some embodiments, dynamic aspects of the first computing device may include aspects of the first computing device that change relatively rapidly, such as a clock time, a chip state, a register state, information received or detected by a sensor of the computing device).

Regarding claim 15, Ellingson in view of Newman in further view of Sample discloses the non-transitory computer storage medium of claim 9, 
Ellingson further discloses wherein the data processing apparatus comprises a field-programmable gate array (FPGA) device, and the computer program comprises an FPGA configuration (see Ellingson par. 0228, The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein). 

Regarding claim 22, Ellingson discloses a method for securing a computer system, the method comprising: 
 “determining, by a first processing system, a first operational condition” (see Ellingson par. 0091, In block 302 of the method 300 and 300a, a processor of a first computing device (e.g., the computing device 102 or 104) may obtain a first transitory identity. In some embodiments, the processor of the first computing device may obtain the first transitory identify by generating the first transitory identity (e.g., operation 302a));
“blocking, by a first processing system and based on the first operational condition, the first communication from being relayed, by the first processing system to the third processing system” (see Ellingson par. 0070, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity);
“determining a second operational condition” (see Ellingson par. 0092, In block 304 of the method 300 and 300b, a processor of the second computing device (e.g., the computing device 106) may generate a second transitory identity (e.g., operation 304a). In some embodiments, the processor of the second computing device may obtain the first transitory identify by generating the second transitory identity. In some embodiments, the processor of the second computing device may obtain a second transitory identity from the third computing device (e.g., operation 304b));
Ellingson does not explicitly discloses receiving, by the first processing system and from a second processing system, a first communication comprising information configured to alter operations of a third processing system; receiving, from the second processing system, a second communication comprising information configured to alter operations of the third processing system; 
However, in analogues art, Newman discloses receiving, by the first processing system and from a second processing system, a first communication comprising information configured to alter operations of a third processing system (see Newman par. 0038, first computer 1500 and second computer 1600 contain operating systems for executing computer executable code. The critical files and systems reside on first computer 1500, while second computer 1600 is used to connect to the Internet. This design provides for the software of first computer 1500 to interact with second computer 1600 in a method that reduces the risk of hacking first computer 1500. Malware that might be received from the Internet by second computer 1600 is blocked by software executing on first computer 1500 from reaching the point of executable code on first computer 1500); receiving, from the second processing system, a second communication comprising information configured to alter operations of the third processing system (see Newman par. 0038, first computer 1500 and second computer 1600 contain operating systems for executing computer executable code. The critical files and systems reside on first computer 1500, while second computer 1600 is used to connect to the Internet. This design provides for the software of first computer 1500 to interact with second computer 1600 in a method that reduces the risk of hacking first computer 1500. Malware that might be received from the Internet by second computer 1600 is blocked by software executing on first computer 1500 from reaching the point of executable code on first computer 1500).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Newman into the system of Ellingson to include a first partition can restore the operating system and applications of the second partition after removing the malicious computer executable code. The second partition will be operational after the removal of the malicious code, thereby allowing access to remote terminals for the computing device (see Newman par. 0027).
Ellingson in view of Newman does not explicitly discloses relaying, by the first processing system and based on the second operational condition, the second communication to the third processing system. 
However, in analogues art, Sample discloses relaying, by the first processing system and based on the second operational condition, the second communication to the third processing system (see Sample Fig. 1, element 101, pars. 0036-0037, the privacy gateway 102 may control the communications between mobile devices 104, 106 and the application 109, 110 registered with the privacy gateway 102. The privacy gateway 102 may also control the communications between the applications 109, 110 and the mobile operators 107, 108. The communication may be controlled such that the privacy and security of the user 103, 105 can be maintained in all communications with the applications 109, 110. Therefore, the privacy gateway 102 has inputs/outputs for receiving/transmitting communication to the mobile devices 104, 106, the mobile operators 107, 108 and the applications 109, 110). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sample into the system of Ellingson to include a third processor adapted to determine whether the communications between the mobile device and the application are enabled or disabled on request of the first processor (see Sample par. 0015).

Regarding claim 23, Ellingson in view of Newman in further view of Sample discloses the method of claim 22, 
Ellingson further discloses receiving, by a first processing system and from the second processing system, a third communication comprising information not configured to alter operations of the third processing system (see Ellingson par. 0004, receiving in the third computing device the first transitory identity from the first computing device, receiving in the third computing device from the second computing device the authentication query comprising the first transitory identity, determining in the third computing device whether the first transitory identity from the second computing device matches the first transitory identity from the first computing device); and relaying, by a first processing system the third communication to the third processing system in the first operational condition or the second operational condition (see Ellingson par. 0004, determining in the third computing device whether the first transitory identity from the second computing device matches the first transitory identity from the first computing device, sending by the third computing device to the second computing device an indication of whether the first computing device is authenticated based on the determination of whether the first transitory identity from the second computing device matches the first transitory identity from the first computing device).
Regarding claim 24, Ellingson in view of Newman in further view of Sample discloses the method of claim 22, 
Ellingson further discloses wherein determining the first operational condition further comprises receiving a first user input indicative of a user selection of the first operational condition, and wherein determining the second operational condition further comprises receiving a second user input indicative of a user selection of the second operational condition (see Ellingson par. 0070, 0100, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity).
 
Regarding claim 25, Ellingson in view of Newman in further view of Sample discloses the method of claim 24, 
Ellingson further discloses wherein the first user input is based on actuation of a physical selector to a first mechanical configuration, and the second user input is based on actuation of the physical selector to a second mechanical configuration (see Ellingson par. 0083, The authentication module 208 may provide or be in communication with one or more input devices to receive an input from a user for login to the computing device 200. The input devices may include one or more buttons, sliders, touchpads, keyboards, biometric input devices, cameras, fingerprint readers, and other similar input devices).

Regarding claim 26, Ellingson in view of Newman in further view of Sample discloses the method of claim 22, 
(see Ellingson par. 0050, In response to determining that the transitory identities match, the third computing device may send to the first computing device an indication of authentication success of the second computing device).

Regarding claim 27, Ellingson in view of Newman in further view of Sample discloses the method of claim 22, 
Ellingson further discloses the operations further comprising determining that the first communication comprises information configured to alter operations of the second processing system (see Ellingson par. 0056, the first computing device may generate a transitory identity and send the transitory identity to the second device together with the login data, or separately from the login data. The first computing device may generate the transitory identity based on dynamic and/or static aspects of or determined by the first computing device. In some embodiments, dynamic aspects of the first computing device may include aspects of the first computing device that change relatively rapidly, such as a clock time, a chip state, a register state, information received or detected by a sensor of the computing device).

6.	Claim 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson et al. US Patent Application Publication No. 2018/0077156 (hereinafter Ellingson) in view of Kawaguchi US Patent Application Publication No. 2005/0032549 (hereinafter Kawaguchi) in further view of Sample et al. US Patent Application Publication No. 2011/0275360 (hereinafter Sample).
Regarding claim 16, Ellingson discloses a computer security apparatus (Fig. 1B electronic security system 114) comprising: 
(Fig. 1B, communication link 120,122), a second communications port (Fig. 1B, communication link 124), and a selection port (Fig. 1B, communication link 128), and configured to: 
 “receive, by the processor, at the first communications port, communications comprising information configured to alter operations of a processing system” (see Ellingson par. 0056, The first computing device may generate the transitory identity based on dynamic and/or static aspects of or determined by the first computing device. In some embodiments, dynamic aspects of the first computing device may include aspects of the first computing device that change relatively rapidly, such as a clock time, a chip state, a register state, information received or detected by a sensor of the computing device (e.g., an accelerometer, optical sensor, temperature, humidity, and the like), location information from a Global Positioning System (GPS) device or a Wi-Fi signal, or any other source of data based on a dynamic aspect of the first computing device); 
“block, by the processor and based on the first state, relay of the communications by the processor from the first communications port to the second communications port” (see Ellingson par. 0070, the electronic security system 114 may receive a command or another message indicating that an authorization of a computing device should be removed or blocked. In some embodiments, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity); and 
receive a selection signal at the selection port, (Ellingson in Fig. 1B, par. 0068 discloses Each of the computing devices 102, 104, 106, and 108, and the electronic security system 114 may communicate with a communication network 112 over a respective communication link 120, 122, 124, 126, 128, and 130); but Ellingson does not explicitly discloses wherein the selection signal comprises a first state and a second state.
However, in analogues art, Kawaguchi discloses wherein the selection signal comprises a first state and a second state (see Kawaguchi pars. 0024-0026, communication performing means for performing a communication with the second external device, and controlling means for controlling the communication performing means by assuming two different operational states including a first operational state to allow the communication performing means to be operable to perform the communication with the second external device, and a second operational state to allow the communication performing means to be inoperable to perform the communication with the second external device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kawaguchi into the system of Ellingson to include two different operational states including a first operational state to allow the communication performing means to be operable to perform the communication with the second external device and a second operational state to allow the communication performing means to be inoperable to perform the communication with the second external device (see Kawaguchi Abstract).
Ellingson in view of Kawaguchi does not explicitly discloses relaying, by the first processing system and based on the second operational condition, the second communication to the third processing system. 
However, in analogues art, Sample discloses relaying, by the first processing system and based on the second operational condition, the second communication to the third processing system (see Sample Fig. 1, element 101, pars. 0036-0037, the privacy gateway 102 may control the communications between mobile devices 104, 106 and the application 109, 110 registered with the privacy gateway 102. The privacy gateway 102 may also control the communications between the applications 109, 110 and the mobile operators 107, 108. The communication may be controlled such that the privacy and security of the user 103, 105 can be maintained in all communications with the applications 109, 110. Therefore, the privacy gateway 102 has inputs/outputs for receiving/transmitting communication to the mobile devices 104, 106, the mobile operators 107, 108 and the applications 109, 110). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sample into the system of Ellingson and Kawaguchi to include a third processor adapted to determine whether the communications between the mobile device and the application are enabled or disabled on request of the first processor (see Sample par. 0015).

Regarding claim 17, Ellingson in view of Kawaguchi in further view of Sample discloses the computer security apparatus of claim 16, 
Ellingson further discloses an input device in electrical communication with the selection port and configured to provide the first state and the second state based on a configuration of the input device (see Ellingson par. 0070, 0100, in response to receiving an indication that an unauthorized user or electronic intruder has been detected, that a computing device authorization should be removed or blocked, or another similar indication, the computing device 108 may send an instruction to one or more of the computing devices 102, 104, and 106 to obtain a new transitory identity).
 
Regarding claim 18, Ellingson in view of Kawaguchi in further view of Sample discloses the computer security apparatus of claim 17, 
Kawaguchi further discloses wherein the input device is in physical proximity to at least one of the electrical circuit and a computer system configured to communicate with the second (see Kawaguchi par. 0160, a communication network is temporally formed by two or more communication modules located in the vicinity of one another. That network is canceled by those communication modules under the condition that those communication modules moves away from one another).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kawaguchi into the system of Ellingson to include two different operational states including a first operational state to allow the communication performing means to be operable to perform the communication with the second external device and a second operational state to allow the communication performing means to be inoperable to perform the communication with the second external device (see Kawaguchi Abstract).

Regarding claim 19, Ellingson in view of Kawaguchi in further view of Sample discloses the computer security apparatus of claim 16, 
Ellingson further discloses wherein the electrical circuit is further configured to identify communications received at the first communications port as communications comprising information configured to alter operations of the processing system (see Ellingson par. 0056, the first computing device may generate a transitory identity and send the transitory identity to the second device together with the login data, or separately from the login data. The first computing device may generate the transitory identity based on dynamic and/or static aspects of or determined by the first computing device. In some embodiments, dynamic aspects of the first computing device may include aspects of the first computing device that change relatively rapidly, such as a clock time, a chip state, a register state, information received or detected by a sensor of the computing device).

Regarding claim 20, Ellingson in view of Kawaguchi in further view of Sample discloses the computer security apparatus of claim 16, 
Ellingson further discloses wherein the electrical circuit is further configured to transmit, based on the first state, replies to communications received at the first communications port and comprising information configured to alter operations of the processing system (see Ellingson par. 0050, In response to determining that the transitory identities match, the third computing device may send to the first computing device an indication of authentication success of the second computing device).

Regarding claim 21, Ellingson in view of Kawaguchi in further view of Sample discloses the computer security apparatus of claim 16, 
Ellingson further discloses wherein the third processor system comprises a field programmable gate array (FPGA) device (see Ellingson par. 0228, The hardware used to implement the various illustrative logics, logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        





                                                                                                                                                                                                        /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436